Case 3:17-cr-00171-MPS Document 571 Filed 03/04/21 Page 1 of 1

February 23, 2021

Your Honor,

| am writing this letter on behalf of my son Michael Via. We are asking if Michael may
receive early release as our family remains concerned about his explore to Covid-19 while
incarcerated. Michael has suffered from an asthmatic condition since childhood and as Covid-
19 has more severe consequences in those with preexisting conditions (especially those related
to the lung) we remain worried for his health while incarcerated as social distancing is difficult
in prison settings.

In addition, since his initial incarceration Michael has matured significantly and changed
his frame of mind. He is now focused on his future and has started to plan for his eventual
release. This planning has included him talking with me about various job training programs
that he may enroll in upon his release. He now hopes to obtain stable work that will allow him
to support himself going forward. He has requested information on various welding schools and
is eager to become a skilled trade person. | have been working closely with him and will
continue to help link him with vocational information in an effort to help him meet this goal.

Our family remains hopeful that Michael will be given a second chance through the early
release program. We thank you in advance for your consideration.

Sincerely,

James Via
